Carpenter, C. J.
February 10, 1904, a salesman of plaintiff, an Illinois corporation, delivered to defendant a warehouse receipt purporting to transfer to him the title to five barrels of whisky. (This receipt is, except in names, date, and description of distillery, an exact counterpart of that described in Julius Kessler & Co. v. Veio, *699142 Mich. 471.) Defendant thereupon executed to plaintiff several promissory notes for the purchase price of said whisky. This suit was brought upon one of those promissory notes. It was tried in the circuit court before a jury, and a verdict was directed in plaintiff’s favor. Defendant asks us to reverse the verdict entered on said judgment.
Defendant’s principal complaint relates to the form of the receipt delivered to him. He contends that it did not transfer the title. This contention is answered by the decision in Julius Kessler & Co. v. Veio, above referred to. There we held that the delivery of the warehouse receipt did transfer the title.
It is contended that the court erred in refusing to permit defendant to testify that plaintiff’s agent — who died before the trial occurred — made fraudulent representations in effecting the sale. This ruling was correct. The death of the agent made this evidence inadmissible. See section 10212, 3 Comp. Laws.
It is also contended that error was committed by the trial court in refusing to permit defendant to show that the whisky purchased by him was not worth what he promised to pay for it. This ruling was also correct. No authority need be cited for the proposition that one is not released from an obligation to pay for property merely because he agreed to pay too much for it.
No other complaint demands discussion.
The judgment is affirmed.
McAlvay, Grant, Hooker, and Moore, JJ., concurred.